UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 10-4468

                                  MAMADOU NBAYE,
                          (a/k/a AMADOU KORKA DIALLO),
                                               Petitioner


                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent

                                (BIA No. A097 520 789)


PRESENT: McKEE, Chief Judge, FUENTES and GREENBERG, Circuit Judges



                                         ORDER


       On October 20, 2011, the Court issued a not precedential opinion and judgment in
the above captioned matter. Upon further consideration, the Court has determined that
the opinion should be issued as a precedential opinion.

        Accordingly, it is hereby O R D E R E D that the Court’s opinion shall be filed as
a precedential opinion as of the date of this order. It is noted that some formatting and
stylistics changes have been made to and typographical errors have been corrected in the
original not precedential opinion. These changes and the reissuance of the opinion as
precedential does not alter the judgment as entered on October 20, 2011.

                                                        By the Court,

                                                        /s/ Morton I. Greenberg
                                                            Circuit Judge

Dated: November 21, 2011
tmm/cc: Randall L. Johnson, Esq.
Puneet Cheema, Esq.